—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of assault in the first degree (Penal Law § 120.10 [1]) and criminal possession of a weapon in the second degree (Penal Law § 265.03), defendant contends that Supreme Court erred in refusing to reinstruct the jurors on the defense of justification in response to their request to be reinstructed on the elements of the charges. We reject that contention (see, People v Almodovar, 62 NY2d 126, 131-132; People v Peruche, 243 AD2d 655, lv denied 91 NY2d 896; People v Jackson, 226 AD2d 476, lv denied 88 NY2d 987; People v Hill, 224 AD2d 445, lv denied 88 NY2d 880; People v Dadou, 197 AD2d 868, lv denied 82 NY2d 893; People v Moore, 59 AD2d 602; see generally, People v Allen, 69 NY2d 915, 916; People v Jiminez, 244 AD2d 289, lv denied 91 NY2d 927). The cases cited by defendant (see, People v Zlochevsky, 196 AD2d 701, lv denied 82 NY2d 854; People v McNair, 48 AD2d 860) cannot be reconciled with the foregoing cases, most significantly Almodovar and Allen. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Assault, 1st Degree.) Present — Denman, P. J., Green, Pine, Scudder and Callahan, JJ.